1    DAYLE ELIESON
     United States Attorney
     District of Nevada
2    BRANDON C. JAROCH
     Assistant United States Attorney
3    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
4    (702) 388-5053 / Fax: (702) 388-5087
     brandon.jaroch@usdoj.gov
5    Counsel for the United States
6
                  UNITED STATES DISTRICT COURT
7                      DISTRICT OF NEVADA
                                           -oOo-
8
      UNITED STATES OF AMERICA,                Case No.: 2:18-mj-00126-CWH
9
            Plaintiff,                         Stipulation to Continue Preliminary
10                                             Hearing Date (Eighth Request)
      vs.
11
      ANGEL GARCIA FLORES,
12
            Defendants.
13

14
               IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE
15
     ELIESON, United States Attorney, BRANDON C. JAROCH, Assistant United
16
     States Attorney, counsel for the United States of America and JESS MARCHESE,
17
     Esq., counsel for the defendant ANGEL GARCIA FLORES:
18
               THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED
19
     FOR October 15, 2018, at 4:00 p.m., before Magistrate Judge Carl W. Hoffman, be
20
     vacated and set to a time convenient for the Court, but no later than 30 days from
21
     the current setting.
22

23
1               This Stipulation is entered into for the following reasons:

2               1. The Government and the defendant have entered into a plea agreement

3    that has been filed with the District Court and currently set for a change of plea

4    hearing on November 5, 2018. Therefore, the parties request additional time to allow

5    for the change of plea hearing to occur which would then alleviate the need for a

6    preliminary hearing or indictment.

7               2. Counsel for the defendant and counsel for the government agree to the

8    continuance.

9               3. The defendant is detained and agrees to the continuance.

10              4. Denial of this request for continuance could result in a miscarriage of

11   justice.

12              5. This is the eighth request for a continuance.

13

14      Dated this 11th day of October, 2018.

15
                                                    Respectfully Submitted,
16                                                  DAYLE ELIESON
                                                    United States Attorney
17
                                                    /s/ Brandon C. Jaroch
18                                                  BRANDON C. JAROCH
                                                    Assistant United States Attorney
19
                                                    /s/ Jess Marchese
20                                                  JESS MARCHESE, Esq.
                                                    Counsel for FLORES
21

22

23
                                            2
1

2
                  UNITED STATES DISTRICT COURT
                       DISTRICT OF NEVADA
3                                           -oOo-

4    UNITED STATES OF AMERICA,                  Case No.: 2:18-mj-00126-CWH

5           Plaintiff,                          Stipulation to Continue Preliminary
                                                Hearing Date (Eighth Request)
6    vs.

7    ANGEL GARCIA FLORES,

8           Defendant.

9

10
           Based on the Stipulation of counsel and good cause appearing,
11
           IT IS ORDERED that the Preliminary Hearing, currently scheduled for
12                                                                 November 30, 2018
     October 15, 2018, at 4:00 p.m., be vacated and continued to ____________________, at
13          4:00
     _____________ p.m.
14
           DATED this ____
                      11 day of October, 2018.
15

16
                                            ___________________________________
                                            HONORABLE CARL W. HOFFMAN
17
                                            UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23
                                           3
